EXHIBIT 10.21

STOCK OPTION AGREEMENT
under the
CITI TRENDS 2005 LONG-TERM INCENTIVE PLAN

THIS STOCK OPTION AGREEMENT is made this       day of                 , 200   by
and between the grantee                         (the “Participant”) and Citi
Trends, a Delaware corporation (the “Company”), pursuant to the Company’s 2005
Long-Term Incentive Plan (the “Plan”), which is incorporated into and forms a
part of this Agreement. On this day, in accordance with the terms of the Plan
and subject to the further terms, conditions and restrictions contained in this
Stock Option Agreement (this “Agreement”), the Company hereby grants the
following option to purchase Common Stock of the Company:

Total Number of Shares Granted:

 

 

 

Type of Option (ISO/NSO):

 

NSO

 

Exercise Price:

 

$

 

 

Date of Grant:

 

 

 

Expiration Date:

 

 

 

.                     Date Exercisable.  This option may be exercised and will
be fully vested one year after the Date of Grant subject to when the Participant
completes 12 months of continuous Service after the Date of Grant.

2.               Term and Expiration.


(A)                                  BASIC TERM.  THIS OPTION SHALL IN ANY EVENT
EXPIRE ON THE EXPIRATION DATE SET FORTH IN THIS AGREEMENT, WHICH DATE IS 10
YEARS AFTER THE DATE OF GRANT (NOT MORE THAN FIVE YEARS AFTER THE DATE OF GRANT
IF THIS OPTION IS DESIGNATED AS AN ISO).


(B)                                 TERMINATION OF SERVICE (EXCEPT BY DEATH). 
IF THE PARTICIPANT’S SERVICE TERMINATES FOR ANY REASON OTHER THAN DEATH, THEN
THIS OPTION SHALL EXPIRE ON THE EARLIEST OF THE FOLLOWING EVENTS:


(1)           THE EXPIRATION DATE DETERMINED PURSUANT TO SUBSECTION (A) ABOVE;


(2)           THE DATE THREE MONTHS AFTER THE TERMINATION OF THE PARTICIPANT’S
SERVICE FOR ANY REASON OTHER THAN DISABILITY; OR


(3)           THE DATE TWELVE MONTHS AFTER THE TERMINATION OF THE PARTICIPANT’S
SERVICE BY REASON OF DISABILITY.


(C)                                  DEATH OF THE PARTICIPANT.  IF THE
PARTICIPANT DIES WHILE IN SERVICE, THEN THIS OPTION SHALL EXPIRE ON THE EARLIER
OF THE FOLLOWING DATES:


(1)           THE EXPIRATION DATE DETERMINED PURSUANT TO SUBSECTION (A) ABOVE;
OR


(2)           THE DATE TWELVE MONTHS AFTER THE PARTICIPANT’S DEATH.

All or part of this option may be exercised at any time before its expiration
under the preceding sentence by the executors or administrators of the
Participant’s estate or by any person who has acquired this option directly from
the Participant by beneficiary designation, bequest or inheritance, but only to
the extent that this option had become exercisable before the Participant’s
death.  When the Participant dies, this option shall expire immediately with
respect to the number of Shares for which this option is not yet exercisable.


(D)           LEAVES OF ABSENCE.  FOR ANY PURPOSE UNDER THIS AGREEMENT, SERVICE
SHALL BE DEEMED TO CONTINUE WHILE THE PARTICIPANT IS ON A BONA FIDE LEAVE OF
ABSENCE, IF SUCH LEAVE WAS APPROVED BY


--------------------------------------------------------------------------------



THE COMPANY IN WRITING AND IF CONTINUED CREDITING OF SERVICE FOR SUCH PURPOSE IS
EXPRESSLY REQUIRED BY THE TERMS OF SUCH LEAVE OR BY APPLICABLE LAW (AS
DETERMINED BY THE COMPANY).


(E)           NOTICE CONCERNING ISO TREATMENT.  IF THIS OPTION IS DESIGNATED AS
AN ISO IN THE NOTICE OF STOCK OPTION GRANT, IT CEASES TO QUALIFY FOR FAVORABLE
TAX TREATMENT AS AN ISO TO THE EXTENT IT IS EXERCISED (I) MORE THAN THREE MONTHS
AFTER THE DATE THE PARTICIPANT CEASES TO BE AN EMPLOYEE FOR ANY REASON OTHER
THAN DEATH OR PERMANENT AND TOTAL DISABILITY (AS DEFINED IN SECTION 22(E)(3) OF
THE CODE), (II) MORE THAN TWELVE MONTHS AFTER THE DATE THE PARTICIPANT CEASES TO
BE AN EMPLOYEE BY REASON OF SUCH PERMANENT AND TOTAL DISABILITY OR (III) AFTER
THE PARTICIPANT HAS BEEN ON A LEAVE OF ABSENCE FOR MORE THAN 90 DAYS, UNLESS THE
PARTICIPANT’S REEMPLOYMENT RIGHTS ARE GUARANTEED BY STATUTE OR BY CONTRACT.

3.               Issuance of Certificates; Tax Withholding. You shall satisfy
any federal, state and local tax withholding obligation relating to the payment
of the Shares earned by hereby authorizing the Company to withhold from the
shares of the Common Stock otherwise issuable to you as a result of the vesting
or the payment of the Shares earned a number of shares having a fair market
value less than or equal to the amount of the Company’s required minimum
statutory withholding. Any shares of Common Stock withheld by the Company
hereunder shall not be deemed to have been issued by the Company for any purpose
under the Plan. In addition, you shall take any further actions and execute any
additional documents as may be necessary to effectuate the provisions of this
Section 3. No certificates representing the shares of Common Stock shall be
delivered to you unless and until you have paid to the Company the full amount
of all federal, state and local tax withholding or other employment taxes
applicable to you resulting from the payment of the Shares earned.

4.               No Contract for Employment. This Agreement is not an employment
or service contract and nothing in this Agreement shall be deemed to create in
any way whatsoever any obligation on your part to continue in the employ or
service of the Company, or of the Company to continue your employment or service
with the Company.

5.               Plan. This Agreement is subject to all the provisions of the
Plan and its provisions are hereby made a part of this Agreement, including
without limitation the provisions of Section 18 of the Plan (relating to
adjustments upon changes in the Company’s Stock), and is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan. In the event of any conflict
between the provisions of this Agreement and those of the Plan, the provisions
of the Plan shall control. Notwithstanding any provision of this Agreement to
the contrary, any earned Shares paid in cash rather than shares of Common Stock
shall not be deemed to have been issued by the Company for any purpose under the
Plan.

6.               Governing Law. This Agreement shall be construed and
interpreted, and the rights of the parties shall be determined, in accordance
with the laws of the State of Georgia, without regard to conflicts of law
provisions thereof.

 

Very truly yours,

 

 

 

 

 

 

 

 

 

CITI TRENDS

 

 

 

 

 

 

 

 

 

By

 

Accepted and Agreed,

 

 

 

This       day of              , 200 

 

Name: Ed Anderson, CEO

 

By:

 

 

Name:

 

 

 

2


--------------------------------------------------------------------------------